DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 10-11, 13-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Grant et al., US 2016/0132116, in view of Tierling et al., US 2002/0030663, Yi et al., US 2020/0341552, and Chow, US 2021/0402292.

In Reference to Claim 8 and 13
Grant teaches A thermo-haptic feedback pointing device (Fig. 9 and Par. 87 which teaches an embodiment of a game controller which is a mouse with haptic feedback including vibration and temperature variation) operatively coupled to an information handling system (Fig. 1-2 and Par. 31 which teaches a game controller operatively coupled to an information system), comprising at least one input button (Fig. 2 and Par. 40);, a housing including a palm rest housing (Fig. 9 and Par. 42 “housing” see in particular the rear portion of the mouse depicted in Fig. 9 and labeled 914 and 915 which constitutes a “palm rest housing” in the examiner opinion as these portions of the mouse housing would contact the palm of a user as they place their hand upon the mouse in use); a controller to receive haptic feedback data from a processor of the information handling system (Fig. 2 and Par. 41 “processor.” See also Par. 31, 33, 41, which teaches communication with the information handling system such as a game console, Par. 48-49 which teaches an API for receiving haptic effect signals and Par. 81 which teaches producing haptic effects on the controller based on what is happening to the game character); thermal haptic effects (Par. 87 which teaches haptic regions for one or more haptic effects including “temperature difference”) and a piezoelectric driver operatively coupled to a piezoelectric actuator to selectively apply a mechanical haptic feedback to the portions of the thermo-haptic feedback pointing device to be felt by the user of the thermo-haptic feedback pointing device (Fig. 9 and Par. 87 which teaches isolated haptic regions for producing “one or more” haptic effects including vibration. Par. 79-82 which teaches selective application of haptic effects to particular regions. And Par. 33-34 which teaches a piezoelectric actuator for producing haptic vibration effects, also including a actuator drive circuit); where the thermo-haptic feedback pointing device receives instructions to activate the piezoelectric actuator and array of thermoelectric generators corresponding to game action events of an executing gaming application (Par. 81 which teaches activating haptic effects on the isolated haptic regions based on a mapping of what is happening to the game character).
Further, Grant teaches a mouse (Fig. 9) and teaches tracking the position of input elements on the device (Par. 42) and a curved palm rest housing on the mouse as described above. However, Grant does not explicitly teach a motion tracking system to track movement of the thermo-haptic feedback pointing device, a thermoelectric driver operatively coupled to an array of thermoelectric generators to receive signals from the controller to selectively heat or cool portions of the thermo-haptic feedback pointing device to be felt by the user of the thermo-haptic feedback pointing device, the plurality of thermoelectric generators including a flexible substrate to allow the plurality of thermoelectric generators to contour against an interior surface of the housing of the thermo-haptic feedback pointing device, or where the haptic control signals are originating from a haptic feedback machine learning system.
Tierling et al. teaches a motion tracking system to track movement of a haptic feedback pointing device (Par. 41 which teaches a physical or optical sensor to track the movement of a haptic mouse device).
It would be desirable to modify the system of Grant et al. to include motion tracking of the mouse as taught by Tierling et al. in order to allow the mouse to be used to provide positional input to the gaming system as is well known in the art.
	Yi et al. teaches a thermoelectric driver operatively coupled to an array of thermoelectric generators to receive signals from the controller to selectively heat or cool portions of the thermo-haptic feedback pointing device to be felt by the user of the thermo-haptic feedback pointing device, the plurality of thermoelectric generators including a flexible substrate to allow the plurality of thermoelectric generators to contour against an interior surface of the housing of the thermo-haptic feedback pointing device(Fig. 4, Fig. 6 and Par. 123, 214 and 221-223 which teaches an array of thermoelectric couples including a flexible substrate which are used to provide temperature variation feedback to a user gripping the housing of a game controller. Par. 209-210 which teaches the flexible substrate is used to support the thermoelectric couples such that they can match the curved surface of a device housing such as where the user grasps the device with their palm. See also Par. 151 which teaches both hot and cold feedback.).
	It would be desirable to modify the system of Grant to include an array of thermoelectric generators attached to a flexible substrate to heat and cool the controller as taught by Yi et al. in order to increase the enjoyment of the user by providing temperature variation haptics to particular targeted isolation regions of the mouse controller of Grant. Such as the region along the outer gripping portion of the mouse housing shown in Fig. 9, and thus provide temperature variation feedback in a manner that is easily distinguished by the user through skin contact with their hand.
	Chow teaches a haptic control system for a gaming device where the haptic control signals are originating from a haptic feedback machine learning system (Fig. 2, 8 and Par. 14, 64, 73, and 79, and 115).
	It would be desirable to modify the system of Grant et al. to include haptics trained using a machine learning algorithm as taught by Chow in order to better customize the haptic response to the optimal settings for a particular player.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the system of Grant et al. to include motion tracking of the mouse as taught by Tierling et al., to modify the system of Grant to include an array of thermoelectric generators attached to a flexible substrate to heat and cool the controller as taught by Yi et al., and to modify the system of Grant et al. to include haptics trained using a machine learning algorithm as taught by Chow.

	In Reference to Claim 10
	Grant et al. as modified by Tierling et al., Yi et al. and Chow teaches a dedicated printed circuit board including a plurality of haptic drivers, and further teaches temperature variation haptic effects (Grant et al. Par. 27 “circuit boards” and Fig. 2 Par. 33-34 and 36 which teach a plurality of haptic actuators and associated drive circuit. See also Fig. 9 and Par. 87 which teaches a plurality of haptics locations with associated actuators and temperature haptics). However, Grant et al. does not explicitly teach a plurality of drivers for each of a plurality of arrays of thermoelectric generators to render the selective heating or cooling across a plurality of arrays of thermoelectric generators.
	Yi et al. teaches a plurality of drivers for each of a plurality of arrays of thermoelectric generators to render the selective heating or cooling across a plurality of arrays of thermoelectric generators (Fig. 4 and Par. 214 which teaches that each thermoelectric couple group includes its own power terminals in order to driver the array and produce the temperature variation haptic feedback).
	It would be desirable to modify the system of Grant et al. to include a plurality of thermo-haptic drivers as taught by Yi et al. in order to drive temperature haptics effects in each of the isolated haptic regions of Grant et al. in order to better match the haptic effects to gameplay and drive the haptic locations of the device which have the best contact with the user’s skin.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the system of Grant et al. to include a plurality of thermo-haptic drivers as taught by Yi et al.

	In Reference to Claim 11
	Grant et al. as modified by Tierling et al., Yi et al. and Chow teaches a dedicated printed circuit board including a plurality of piezoelectric actuator drivers for each of a plurality of piezoelectric actuators to render a vibration haptic feedback across a plurality of piezoelectric actuators (Grant et al. Par. 27 “circuit boards” and Fig. 2 Par. 33-34 and 36 which teach a plurality of haptic actuators and associated drive circuit including piezoelectric actuators. See also Fig. 9 and Par. 87 which teaches a plurality of haptics locations with associated actuators).

	In Reference to Claim 14
	Grant et al. as modified by Tierling et al., Yi et al. and Chow teach forming discrete heat and cold zones on a surface the housing of the thermo-haptic feedback pointing device by arranged plurality of arrays of thermoelectric generators against the interior surface of a palm rest housing of the thermo-haptic feedback pointing device to heat and cool one or more of the discrete heat and cold zones (Grant et al. Fig. 9 and Par. 87 which teach a plurality of isolated haptic zones including temperature variation on the housing of the mouse. See also Par. 80, and 82 which teach individual haptic effects can be provided to individual haptic zones separately. And Yi et al. Par. 123 and 151 which teach  providing hot and cold temperature feedback to the game controller).

	In Reference to Claim 20
	Grant et al. as modified by Tierling et al., Yi et al. teach a system as described in reference to Claim 15 below, including a thermo-haptic feedback pointing device with piezoelectric actuators and thermoelectric generators for providing haptic feedback. However, they do not teach where instructions to activate the haptics originate from a haptic feedback machine learning system inference model.
	Chow teaches where instructions to activate the haptics originate from a haptic feedback machine learning system inference model(Fig. 2, 8 and Par. 14, 64, 73, and 79, and 115 where the haptics of the device are customized via a trained machine learning engine based on gameplay telemetry including image telemetry in order to determine gameplay situations and the appropriate haptic controls for that gameplay).
	It would be desirable to modify the system of Grant et al. to include haptics trained using a machine learning algorithm as taught by Chow in order to better customize the haptic response to the optimal settings for a particular player based on their gameplay.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the system of Grant et al. to include haptics trained using a machine learning algorithm as taught by Chow.

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Grant et al., US 2016/0132116, in view of Tierling et al., US 2002/0030663, Yi et al., US 2020/0341552, Chow, US 2021/0402292, further in view of Monastyrskyy et al., US 2019/0126141.

In Reference to Claim 12
Grant et al. teaches a wired connection for the information handling system and the thermo-haptic pointing device (Par. 31). However, Grant et al. does not explicitly teach a wired connection including signal and power lines to the controller of the device.
Monastyrskyy et al. teaches a gaming peripheral with a wired connection including signal and power lines to the controller of the device (Par. 32).
It would be desirable to modify the system of Grant et al., Tierling et al., Yi et al., and Chow to send power and signal over the wired connection as taught by Monastyrskyy et al. in order to provide a convenient means by which to provide power and communication with the mouse when connected in a wired mode.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the system of Grant et al., Tierling et al., Yi et al., and Chow to send power and signal over the wired connection as taught by Monastyrskyy et al.

Claims 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Grant et al., US 2016/0132116, in view of Tierling et al., US 2002/0030663, Yi et al., US 2020/0341552.

In Reference to Claim 15
Grant et al. teaches a thermo-haptic feedback pointing device (Fig. 9 and Par. 87 which teaches an embodiment of a game controller which is a mouse with haptic feedback including vibration and temperature variation) operatively coupled to an information handling system(Fig. 1-2 and Par. 31 which teaches a game controller operatively coupled to an information system), comprising at least one input button (Fig. 2 and Par. 40), a housing including a palm rest housing (Fig. 9 and Par. 42 “housing” see in particular the rear portion of the mouse depicted in Fig. 9 and labeled 914 and 915 which constitutes a “palm rest housing” in the examiner opinion as these portions of the mouse housing would contact the palm of a user as they place their hand upon the mouse in use); a controller to receive haptic feedback data from a processor of the information handling system (Fig. 2 and Par. 41 “processor.” See also Par. 31, 33, 41, which teaches communication with the information handling system such as a game console, Par. 48-49 which teaches an API for receiving haptic effect signals and Par. 81 which teaches producing haptic effects on the controller based on what is happening to the game character); thermal haptic effects (Par. 87 which teaches haptic regions for one or more haptic effects including “temperature difference”) and a piezoelectric driver operatively coupled to a piezoelectric actuator to selectively apply a mechanical haptic feedback to the portions of the thermo-haptic feedback pointing device to be felt by the user of the thermo-haptic feedback pointing device (Fig. 9 and Par. 87 which teaches isolated haptic regions for producing “one or more” haptic effects including vibration. Par. 79-82 which teaches selective application of haptic effects to particular regions. And Par. 33-34 which teaches a piezoelectric actuator for producing haptic vibration effects, also including an actuator drive circuit); a dedicated printed circuit board (Par. 27 “circuit boards”) including a plurality of drivers for haptic actuators including a plurality of piezoelectric actuator drivers for each of a plurality of piezoelectric actuators to render the mechanical haptic feedback across a plurality of piezoelectric actuators(Fig. 2 Par. 33-34 and 36 which teach a plurality of haptic actuators and associated drive circuit including piezoelectric actuators. See also Fig. 9 and Par. 87 which teaches a plurality of haptics locations with associated actuators).
Further, Grant teaches a mouse (Fig. 9) and teaches tracking the position of input elements on the device (Par. 42) and a curved palm rest housing on the mouse as described above. However, Grant does not explicitly teach a motion tracking system to track movement of the thermo-haptic feedback pointing device, a thermoelectric driver operatively coupled to an array of thermoelectric generators to receive signals from the controller to selectively heat or cool portions of the thermo-haptic feedback pointing device to be felt by the user of the thermo-haptic feedback pointing device, the plurality of thermoelectric generators including a flexible substrate to allow the plurality of thermoelectric generators to contour against an interior surface of the housing of the thermo-haptic feedback pointing device, or explicitly a plurality of drivers for each of a plurality of arrays of thermoelectric generators to render the selective heating or cooling across a plurality of arrays of thermoelectric generators;.
Tierling et al. teaches a motion tracking system to track movement of a haptic feedback pointing device (Par. 41 which teaches a physical or optical sensor to track the movement of a haptic mouse device).
It would be desirable to modify the system of Grant et al. to include motion tracking of the mouse as taught by Tierling et al. in order to allow the mouse to be used to provide positional input to the gaming system as is well known in the art.
	Yi et al. teaches a thermoelectric driver operatively coupled to an array of thermoelectric generators to receive signals from the controller to selectively heat or cool portions of the thermo-haptic feedback pointing device to be felt by the user of the thermo-haptic feedback pointing device, the plurality of thermoelectric generators including a flexible substrate to allow the plurality of thermoelectric generators to contour against an interior surface of the housing of the thermo-haptic feedback pointing device, and a plurality of drivers for each of a plurality of arrays of thermoelectric generators to render the selective heating or cooling across a plurality of arrays of thermoelectric generators (Fig. 6 and Par. 123, and 221-223 which teaches an array of thermoelectric couples including a flexible substrate which are used to provide temperature variation feedback to a user gripping the housing of a game controller. Par. 209-210 which teaches the flexible substrate is used to support the thermoelectric couples such that they can match the curved surface of a device housing such as where the user grasps the device with their palm. See also Par. 151 which teaches both hot and cold feedback. And Fig. 4 and Par. 214 which teaches that each thermoelectric couple group includes its own power terminals in order to driver the array and produce the temperature variation haptic feedback).
	It would be desirable to modify the system of Grant to include an array of thermoelectric generators and drivers attached to a flexible substrate to heat and cool the controller as taught by Yi et al. in order to increase the enjoyment of the user by providing temperature variation haptics to particular targeted isolation regions of the mouse controller of Grant. Such as the region along the outer gripping portion of the mouse housing shown in Fig. 9, and thus provide temperature variation feedback in a manner that is easily distinguished by the user through skin contact with their hand.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the system of Grant et al. to include motion tracking of the mouse as taught by Tierling et al. and to modify the system of Grant to include an array of thermoelectric generators and drivers attached to a flexible substrate to heat and cool the controller as taught by Yi et al.

In Reference to Claim 19
	Grant et al. as modified by Tierling et al., Yi et al. teach forming discrete heat and cold zones on a surface the housing of the thermo-haptic feedback pointing device by arranged plurality of arrays of thermoelectric generators against the interior surface of a palm rest housing of the thermo-haptic feedback pointing device to heat and cool one or more of the discrete heat and cold zones (Grant et al. Fig. 9 and Par. 87 which teach a plurality of isolated haptic zones including temperature variation on the housing of the mouse. See also Par. 80, and 82 which teach individual haptic effects can be provided to individual haptic zones separately. And Yi et al. Par. 123 and 151 which teach  providing hot and cold temperature feedback to the game controller).

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Grant et al., US 2016/0132116, in view of Tierling et al., US 2002/0030663, Yi et al., US 2020/0341552, and Monastyrskyy et al., US 2019/0126141.

In Reference to Claim 17
Grant et al. teaches a wired connection for the information handling system and the thermo-haptic pointing device (Par. 31). However, Grant et al. does not explicitly teach a wired connection including signal and power lines to the controller of the device.
Monastyrskyy et al. teaches a gaming peripheral with a wired connection including signal and power lines to the controller of the device (Par. 32).
It would be desirable to modify the system of Grant et al., Tierling et al., and Yi et al., to send power and signal over the wired connection as taught by Monastyrskyy et al. in order to provide a convenient means by which to provide power and communication with the mouse when connected in a wired mode.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the system of Grant et al., Tierling et al., and Yi et al., to send power and signal over the wired connection as taught by Monastyrskyy et al.

In Reference to Claim 18
	Grant et al., Tierling et al. and Yi et al. teaches a wireless connection with the information handling system and the thermo-haptic pointing device (Grant et al. Par. 31) and a controller, thermoelectric generators and piezoelectric actuators as described above. However, Grant et al. does not explicitly teach a wireless transceiver to send and receive data from the information handling system, and a battery to power the device.
Monastyrskyy et al. teaches a gaming peripheral with a wireless connection including a wireless transceiver to send and receive data from the information handling system, and a battery to power the device (Par. 32).
It would be desirable to modify the system of Grant et al., Tierling et al., and Yi et al., to include a wireless transceiver to send and receive data from the information handling system, and a battery to power the device as taught by Monastyrskyy et al. in order to provide a convenient and standard means by which to provide power and communication with the mouse when connected in a wireless mode.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the system of Grant et al., Tierling et al., and Yi et al., to include a wireless transceiver to send and receive data from the information handling system, and a battery to power the device as taught by Monastyrskyy et al.

Allowable Subject Matter
Claims 1-7 allowed.
Claims 9 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL V LARSEN whose telephone number is (571)270-3219. The examiner can normally be reached Monday through Friday; 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.V.L/Examiner, Art Unit 3715                                                                                                                                                                                                        /THOMAS J HONG/Primary Examiner, Art Unit 3715